     Case 2:14-cv-15947 Document 200 Filed 03/01/21 Page 1 of 3 PageID #: 2911




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

CITYNET, LLC, on behalf                           )
of the United States of America,                  )
                                                  )
         Plaintiff/Relator,                       )
                                                  )
v.                                                )   Civil Action No.: 2:14-CV-15947
                                                  )
FRONTIER WEST VIRGINIA INC., et al.               )   Judge: Copenhaver
                                                  )
         Defendants.                              )

                  FRONTIER WEST VIRGINIA INC.’S STATUS REPORT
                     CONCERNING BANKRUPTCY PROCEEDING

        In accordance with the Court’s July 24, 2020 Order, Defendant Frontier West Virginia Inc.

respectfully submits this status report concerning the status of the bankruptcy proceeding initiated

by Frontier Communications Corporation on April 14, 2020. In re Frontier Communications

Corporation, et al., Case No. 20-22476 (RDD) (Bankr. S.D.N.Y.). Frontier reports that, as of the

date of this filing, the automatic stay remains in effect. Frontier has disclosed to the Bankruptcy

Court its intention to emerge from bankruptcy by the end of March 2021. Emergence is

conditioned on satisfaction of various conditions precedent, including receipt of various federal

and state-level regulatory approvals. As of this writing, Frontier has secured 18 of the 19

regulatory approvals. Pursuant to the Court’s order, Frontier will provide another status update on

September 1, 2021 or immediately after any event that concludes the stay.




                                                 1
  Case 2:14-cv-15947 Document 200 Filed 03/01/21 Page 2 of 3 PageID #: 2912




Dated: March 1, 2021

                                          Respectfully submitted,

                                          /s/ David Fenwick
                                          J. David Fenwick (W. Va. Bar No. 6029)
                                          Benjamin B. Ware (W. Va. Bar No. 10008)
                                          Goodwin & Goodwin, LLP
                                          300 Summers Street, Ste. 1500
                                          Charleston, WV 25301

                                          Charles Wm. McIntyre (D.C. Bar No.
                                          489302)
                                          McGuireWoods LLP
                                          2001 K Street, NW, Suite 400
                                          Washington, DC 20006
                                          (202) 857-1700
                                          cmcintyre@mcguirewoods.com
                                           (appearing pro hac vice)

                                          C. Simon Davidson (VSB No. 71993)
                                          McGuireWoods LLP
                                          652 Peter Jefferson Parkway, Suite 350
                                          Charlottesville, VA 22911
                                          (434) 977-2533
                                          cdavidson@mcguirewoods.com
                                          (appearing pro hac vice)

                                          Jeremy S. Byrum (VSB No. 70864)
                                          McGuireWoods LLP
                                          800 E. Canal Street
                                          Richmond, VA 23219
                                          (804) 775-4305
                                          jbyrum@mcguirewoods.com
                                          (appearing pro hac vice)

                                          Counsel for the Frontier Defendants




                                      2
  Case 2:14-cv-15947 Document 200 Filed 03/01/21 Page 3 of 3 PageID #: 2913




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 1st of March, 2021, I electronically filed the foregoing with
the Clerk of the Court upon counsel of record via one or more of the following methods: (1)
electronic notification through the Court’s CM/ECF system, and/or (2) depositing true copies in
the U.S. Mail, postage prepaid, addressed as follows:

 Benjamin L. Bailey                                Jennifer M. Mankins
 Rebecca L. Donnellan-Pomeroy                      U.S. Attorneys’ Office
 Bailey & Glasser LLP                              P.O. Box 1713
 209 Capitol Street                                Charleston, WV 26326-1713
 Charleston, WV 25301-1386
                                                   Augustine Martin Ripa
 Nicholas S. Preservati                            U.S. Dept. Justice, Civil Division
 Spilman Thomas & Battle                           Patrick Henry Bldg., Rm. 9209
 P. O. Box 273                                     601 D Street NW
 Charleston, WV 25321-0273                         Washington, DC 20004

 Counsel for Citynet, LLC                          Counsel for the United States

 Gary E. Pullin
 Stephen M. Fowler
 Geoffrey A. Cullop
 Christopher C. Ross
 Pullin Fowler Flanagan Brown & Poe, PLLC
 901 Quarrier Street
 Charleston, WV 25301

 Counsel for Jimmy Gianato and Gale Given




                                      /s/ David Fenwick
                                      J. David Fenwick (W. Va. Bar No. 6029)
                                      Goodwin & Goodwin, LLP
                                      300 Summers Street, Ste. 1500
                                      Charleston, WV 25301
